*420Opinion by
Oliver, C. J.
It was stipulated that the merchandise consists of plain metal belt buckles, composed in chief value of brass, primarily used on belts to hold up trousers for men; that they are required by men in the armed forces as an-essential part of their vocational uniform and are not incidental articles of mere personal comfort, convenience, or adornment; and that the cases of Weyenberg Shoe Mfg. Co. v. United States (38 C. C. P. A. 122, C. A. D. 448) and Abstract 51825 involved similar issues. On the agreed facts and following the cited eases, the claim of the plaintiff was sustained. «